Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


  MICHELLE JOHNSON PETERSSEN,
  individually, and on behalf of all others similarly    NO.
  situated,
                                                         CLASS ACTION COMPLAINT
                         Plaintiff,
                                                               JURY DEMAND
         v.
  ROYAL UNITED MORTGAGE LLC, an
  Indiana company
                         Defendant.


         Plaintiff Michelle Johnson Peterssen (“Plaintiff Peterssen” or “Peterssen”) brings this Class
  Action Complaint and Demand for Jury Trial against Defendant Royal United Mortgage LLC
  (“Defendant Royal United” or “Royal United”) to stop the Defendant from violating the Telephone
  Consumer Protection Act by making telemarketing calls without consent (1) to consumers who
  registered their phone numbers on the National Do Not Call registry (“DNC”), (2) to consumers
  who have demanded that the calls stop, and (3) to consumers before 8am. Plaintiff Peterssen, for
  this Complaint, alleges as follows upon personal knowledge as to herself and her own acts and
  experiences, and, as to all other matters, upon information and belief, including investigation
  conducted by her attorneys.
                                                  PARTIES
         1.      Plaintiff Peterssen is a resident of Miami Lakes, Florida.
         2.      Defendant Royal United is an Indiana registered company headquartered in
  Indianapolis, Indiana. Defendant Royal United conducts business throughout this District, in
  Florida, and throughout the United States.
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 15




                                        JURISDICTION AND VENUE
          3.      This Court has federal question subject matter jurisdiction over this action under 28

  U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227
  (“TCPA”).
          4.      This Court has personal jurisdiction over the Defendant since the Defendant called
  Plaintiff in this District on the Plaintiff’s Florida cell phone number. Defendant’s wrongful conduct
  of calling the Plaintiff was directed to and received by Plaintiff in this District.
                                           INTRODUCTION
          5.      As the Supreme Court explained at the end of its term last year, “Americans
  passionately disagree about many things. But they are largely united in their disdain for robocalls.
  The Federal Government receives a staggering number of complaints about robocalls—3.7 million
  complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly
  30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am. Ass'n of
  Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
          6.      The National Do Not Call Registry allows consumers to register their telephone
  numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
  See 47 C.F.R. § 64.1200(c)(2).
          7.      A listing on the Registry “must be honored indefinitely, or until the registration is
  cancelled by the consumer or the telephone number is removed by the database administrator.” Id.
          8.      When Congress enacted the TCPA in 1991, it found that telemarketers called more
  than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
          9.      By 2003, due to more powerful autodialing technology, telemarketers were calling
  104 million Americans every day. In re Rules and Regulations Implementing the TCPA of 1991,
  18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
          10.     The problems Congress identified when it enacted the TCPA have only grown
  exponentially in recent years.




                                                                                                     2
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 15




         11.     Industry data shows that the number of robocalls made each month increased from
  831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three years.

         12.     According to online robocall tracking service “YouMail,” 4.5 billion robocalls were
  placed in March 2021 alone, at a rate of 159.4 million per day. www.robocallindex.com.
         13.     The FCC also has received an increasing number of complaints about unwanted
  calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
  2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
         14.     “Robocalls and telemarketing calls are currently the number one source of
  consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016), statement
  of FCC chairman.1
         15.     “The FTC receives more complains about unwanted calls than all other complaints
  combined.” Staff of the Federal Trade Commission’s Bureau of Consumer Protection, In re Rules
  and Regulations Implementing the Telephone Consumer Protection Act of 1991, Notice of
  Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                   COMMON ALLEGATIONS
         16.     Royal United provides mortgage and refinancing loans to consumers throughout
  the United States.3
         17.     Royal United relies on telemarketing to generate leads.4
         18.     Royal United employees engage in cold calling in order to generate business.
         19.     Former and current Royal United employees have posted complaints online about
  the unsolicited telemarketing Royal United engages and requires:




  1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
  2
    https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
  consumer-protection-federal-communications-commission-rules-
  regulations/160616robocallscomment.pdf
  3
    https://www.royalunitedmortgage.com/who-we-are
  4
    https://www.royalunitedmortgage.com/lendingtree

                                                                                                  3
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 15




                                                                       5




                                                                   6




  5
      https://www.indeed.com/cmp/Royal-United-Mortgage/reviews
  6
      Id.

                                                                            4
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 15




                                                                                          7




                                                                                          8




         20.     In the above job posting, the Royal United employee notes that when the team is
  not generating leads well, the cold calling shifts start at 7am and go until 3pm. This cold calling
  regimen violates the Federal regulation 47 C.F.R. § 64.1200 which prohibits individual or entities
  to place solicitation calls before 8am.
         21.     In placing unsolicited calls to consumers, Royal United is placing multiple calls to
  phone numbers that are registered on the DNC, such as Plaintiff’s number.

  7
    https://www.glassdoor.com/Reviews/Royal-United-Mortgage-Reviews-
  E235021_P2.htm?filter.iso3Language=eng
  8
    https://www.glassdoor.com/Reviews/Employee-Review-Royal-United-Mortgage-
  RVW21679783.htm

                                                                                                   5
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 15




          22.    To make matters worse, Royal United continues to place multiple calls to phone
  numbers after consumers explicitly tell Royal United employees to stop calling like in the

  Plaintiff’s experience.
          23.    Consumers have posted complaints online about receiving unsolicited
  telemarketing calls from Royal United:

  Better Business Bureau Complaints:

      •   “These dirtbags called my cell at 7am to try and sell me something. What kind of legitimate
          business calls people at 7am? Then, after I requested to be removed from the list, they tried
          calling back multiple times from different numbers.”9
      •   “I filled out a form on lending Tree and did not know the company would contact me. The
          calls start within 5 minutes of the form being submitted. I ignored the first call but received
          5-6 calls within a few minutes. I decided not to work with the company just based off the
          number calls I received which felt like harassment. I answered the sixth call and told the
          representative that I was not interested and to please stop calling. Since 10/12/20 I have
          received 31 calls from this company. Even when I blocked the latest number the calls
          continue.”10

  Facebook Complaints:

      •   “Just called me 5 TIMES IN less than 30 minutes!! Waking my entire family up at 6:21AM!
          I NEVER asked to be called.”11
      •   “I just filed a complaint with the FCC after receiving 6 calls in a row. The first two I did
          not answer. I told the representative Ryan to take me off the list and he thought it would be
          a good business practice to have 4 of his coworkers all call back to back at 10am on a
          Sunday morning. After filing the FCC complaint I checked my email and now they have
          sent 6 separate emails saying "oh even though you have asked us not to call lets talk by
          email" so now I will be pursuing legal action.”12

  Yelp Complaints:

      •   “High pressure sales tactics. The strategy seems to be, call you nonstop as soon as you
          inquire about rates, waste as much of your time as possible, trash other lenders, then hit
          you with MUCH higher closing costs than initially quoted.”13


  9
    https://www.bbb.org/us/in/indianapolis/profile/mortgage-lenders/royal-united-mortgage-llc-
  0382-90002256/complaints
  10
     Id.
  11
     https://www.facebook.com/RoyalUnitedMortgage/reviews/?ref=page_internal
  12
     Id.
  13
     https://www.yelp.com/biz/royal-united-mortgage-indianapolis-2?start=10

                                                                                                       6
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 7 of 15




       •   “Four or five days ago I received a call from Royal, United Mortgage trying to sell me a
           mortgage or refinance. I said thank you I'm not interested and hung up. That day I got
           over 50 more calls, all from 917 or 631 area codes and each day since have gotten over two
           dozen calls from 7AM to after 7PM. If this isn't harassment, what is? I've blocked each call
           when possible but as of five minutes ago they continue.”14
       •   “Didn't even leave my number but when I replied to an email some how they got my
           number and call no kidding 15 times in 5mins. Who does that so I block the number they
           called with all kinds of different numbers. How do get someone's number by replying to
           an email that's crazy.”15
       •   “Calls at 4:21 AM, 6:04AM..... if I were actually in the time zone that my phone number
           is from it would be 2:21 AM. How's that working for you?”16

           24.    In response to these calls, Plaintiff Peterssen files this lawsuit seeking injunctive
  relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act, as
  well as an award of statutory damages to the members of the Class and costs.
                           PLAINTIFF PETERSSEN’S ALLEGATIONS
           25.    Plaintiff Peterssen registered her phone number on the DNC on March 8, 2016.
           26.    Plaintiff Peterssen’s phone number is not associated with a business and is used for
  personal use only.
           27.    In mid-2020, Plaintiff went online to find out about refinancing rates.
           28.    Plaintiff received numerous solicitation calls from Royal United regarding
  refinancing after submitting her online inquiry.
           29.    After speaking to many Royal United employees, Plaintiff decided that she would
  not do business with Royal United and instructed numerous sales employees to stop calling her.
           30.    After having to repeat her stop call requests several times to several different Royal
  United agents, the calls finally stopped.
           31.    Many months later, in the morning of March 9, 2021, Plaintiff went online to look
  up interest rates.




  14
     https://www.yelp.com/biz/royal-united-mortgage-indianapolis-2?start=10
  15
     Id.
  16
     Id.

                                                                                                      7
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 8 of 15




         32.     Plaintiff visited what she believes may have been RoyalUnitedMortgage.com but
  did not fill out any forms or provide her phone number on their website.

         33.     Plaintiff quickly closed her internet browser when she saw the name Royal United
  Mortgage come up on her screen.
         34.     That same morning on March 9, 2021 at 7:05 AM, Plaintiff received an unsolicited
  telemarketing call from Royal United from 317-936-3503. Plaintiff answered this call and a Royal
  United Mortgage employee solicited Royal United services to the Plaintiff. The Plaintiff
  interrupted the employee and said she was not interested in speaking to anyone from Royal United
  and demanded that Royal United stop calling her.
         35.     At 7:09 AM on March 9, 2021, Plaintiff received a second unsolicited call from a
  different Royal United employee from the phone number 317-936-3482. Plaintiff answered this
  call. A new Royal United employee tried to solicit her for Royal United services. Plaintiff told the
  Royal United employee to stop calling her and ended the call.
         36.     Plaintiff received a 3rd unsolicited call on March 9, 2021 at 7:14 AM from 317-936-
  3499 from another Royal United employee to solicit her for Royal United’s services. Plaintiff
  answered this call. After the employee stated that they were from Royal United Mortgage, Plaintiff
  told the employee that she was upset about receiving such early morning calls, that she had told
  the previous Royal United callers to stop calling, and that she would report Royal United. The
  employee said that she did not care and hung up the phone.
         37.     The unauthorized solicitation telephone calls that Plaintiff received from Royal
  United, as alleged herein, have harmed Plaintiff Peterssen in the form of annoyance, nuisance, and
  invasion of privacy, and disturbed the use and enjoyment of her phone, in addition to the wear and
  tear on the phone’s hardware (including the phone’s battery) and the consumption of memory on
  the phone.
         38.     Seeking redress for these injuries, Plaintiff Peterssen, on behalf of herself and a
  Class of similarly situated individuals, bring suit under the Telephone Consumer Protection Act,
  47 U.S.C. § 227, et seq., which prohibits unsolicited telemarketing calls to telephone numbers that


                                                                                                    8
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 9 of 15




  are registered on the DNC and prohibits unsolicited telemarketing calls to consumers who asked
  for the calls to stop.

                                           CLASS ALLEGATIONS
          39.     Plaintiff Peterssen brings this action pursuant to Federal Rules of Civil Procedure
  23(b)(2) and 23(b)(3) and seek certification of the following Classes:
          Do Not Call Registry Class: All persons in the United States who from four years prior
          to the filing of this action through trial (1) Defendant (or an agent acting on behalf of the
          Defendant) called more than one time, (2) within any 12-month period, (3) where the
          person’s residential telephone number had been listed on the National Do Not Call Registry
          for at least thirty days, (4) for substantially the same reason Defendant called Plaintiff, and
          (5) for whom Defendant claims it obtained the person’s number in substantially the same
          manner it obtained Plaintiff’s number.
          Early/Late Calls Class: All persons in the United States who from four years prior to the
          filing of this action through trial (1) Defendant (or an agent acting on behalf of the
          Defendant) called (2) before 8am or after 9pm.
          Internal Do Not Call Class: All persons in the United States who from four years prior to
          the filing of this action through trial (1) Defendant (or an agent acting on behalf of the
          Defendant) called more than one time, (2) within any 12-month period, (3) for substantially
          the same reason Defendant called Plaintiff, including (4) at least one call after they
          requested that Defendant stop calling.
          40.     The following individuals are excluded from the Classes: (1) any Judge or

  Magistrate presiding over this action and members of their families; (2) Defendant, their

  subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or their

  parents have a controlling interest and their current or former employees, officers and directors;

  (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

  from the Classes; (5) the legal representatives, successors or assigns of any such excluded persons;

  and (6) persons whose claims against the Defendant has been fully and finally adjudicated and/or

  released. Plaintiff Peterssen anticipates the need to amend the Class definitions following

  appropriate discovery.

          41.     Numerosity: On information and belief, there are hundreds, if not thousands of
  members of the Classes such that joinder of all members is impracticable.


                                                                                                       9
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 10 of 15




         42.        Commonality and Predominance: There are many questions of law and fact
  common to the claims of the Plaintiff and the Classes, and those questions predominate over any

  questions that may affect individual members of the Classes. Common questions for the Classes
  include, but are not necessarily limited to the following:
         (a)        Whether the Defendant placed multiple calls within a 12-month period to Plaintiff
                    and other consumers whose telephone numbers were registered with the DNC for
                    at least 30 days of the time of each call;
         (b)        whether the Defendant engaged in telemarketing without implementing adequate
                    internal policies and procedures for maintaining an internal do not call list;
         (c)        whether the Defendant called Plaintiff and other consumers before 8am or after
                    9pm;
         (d)        whether Defendant’s conduct violated the TCPA; and
         (e)        whether members of the Classes are entitled to treble damages based on the
                    willfulness of Defendant’s conduct.
         43.        Adequate Representation: Plaintiff Peterssen will fairly and adequately represent
  and protect the interests of the Classes, and has retained counsel competent and experienced in
  class actions. Plaintiff Peterssen has no interests antagonistic to those of the Classes, and
  Defendant has no defenses unique to Plaintiff. Plaintiff Peterssen and her counsel are committed
  to vigorously prosecuting this action on behalf of the members of the Classes, and have the
  financial resources to do so. Neither Plaintiff Peterssen nor her counsel have any interest adverse
  to the Classes.
         44.        Appropriateness: This class action is also appropriate for certification because the
  Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
  whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
  of conduct toward the members of the Classes and making final class-wide injunctive relief
  appropriate. Defendant’s business practices apply to and affect the members of the Classes
  uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect


                                                                                                     10
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 11 of 15




  to the Classes as wholes, not on facts or law applicable only to Plaintiff Peterssen. Additionally,
  the damages suffered by individual members of the Classes will likely be small relative to the

  burden and expense of individual prosecution of the complex litigation necessitated by
  Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to
  obtain effective relief from Defendant’s misconduct on an individual basis. A class action provides
  the benefits of single adjudication, economies of scale, and comprehensive supervision by a single
  court.
                                 FIRST CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff Peterssen and the Do Not Registry Class)
           45.   Plaintiff repeats and realleges the prior paragraphs of this Complaint and

  incorporates them by reference herein.
           46.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
  who has registered his or his telephone number on the national do-not-call registry of persons who
  do not wish to receive telephone solicitations that is maintained by the federal government.”
           47.   Any “person who has received more than one telephone call within any 12-month
  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were
  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
  solicitations to which they object. 47 U.S.C. § 227(c).
           48.   Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
  telephone solicitations to telephone subscribers such as Plaintiff Peterssen and the Do Not Call
  Registry Class members who registered their respective telephone numbers on the National Do
  Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is
  maintained by the federal government.
           49.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff Peterssen and the Do



                                                                                                   11
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 12 of 15




  Not Call Registry Class received more than one telephone call in a 12-month period made by or
  on behalf of the Defendant in violation of 47 C.F.R. § 64.1200, as described above.

         50.     As a result of Defendant’s conduct as alleged herein, Plaintiff Peterssen and the Do
  Not Call Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are
  entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
         51.     To the extent Defendant’s misconduct is determined to be willful and knowing, the
  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
  recoverable by the members of the Do Not Call Registry Class.

                                SECOND CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Peterssen and the Internal Do Not Call Class)
         52.     Plaintiff repeats and realleges paragraphs 1-44 of this Complaint and incorporates
  them by reference herein.
         53.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for
  telemarketing purposes to a residential telephone subscriber unless such person or entity has
  instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity. The procedures instituted must meet the
  following minimum standards:
                 (1) Written policy. Persons or entities making calls for telemarketing
                 purposes must have a written policy, available upon demand, for
                 maintaining a do-not-call list.
                 (2) Training of personnel engaged in telemarketing. Personnel engaged in
                 any aspect of telemarketing must be informed and trained in the existence
                 and use of the do-not-call list.
                 (3) Recording, disclosure of do-not-call requests. If a person or entity
                 making a call for telemarketing purposes (or on whose behalf such a call is
                 made) receives a request from a residential telephone subscriber not to
                 receive calls from that person or entity, the person or entity must record the
                 request and place the subscriber's name, if provided, and telephone number
                 on the do-not-call list at the time the request is made. Persons or entities
                 making calls for telemarketing purposes (or on whose behalf such calls are
                 made) must honor a residential subscriber's do-not-call request within a


                                                                                                   12
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 13 of 15




                 reasonable time from the date such request is made. This period may not
                 exceed thirty days from the date of such request. If such requests are
                 recorded or maintained by a party other than the person or entity on whose
                 behalf the telemarketing call is made, the person or entity on whose behalf
                 the telemarketing call is made will be liable for any failures to honor the do-
                 not-call request. A person or entity making a call for telemarketing purposes
                 must obtain a consumer's prior express permission to share or forward the
                 consumer's request not to be called to a party other than the person or entity
                 on whose behalf a telemarketing call is made or an affiliated entity.
                 (4) Identification of sellers and telemarketers. A person or entity making a
                 call for telemarketing purposes must provide the called party with the name
                 of the individual caller, the name of the person or entity on whose behalf
                 the call is being made, and a telephone number or address at which the
                 person or entity may be contacted. The telephone number provided may not
                 be a 900 number or any other number for which charges exceed local or
                 long distance transmission charges.
                 (5) Affiliated persons or entities. In the absence of a specific request by the
                 subscriber to the contrary, a residential subscriber's do-not-call request shall
                 apply to the particular business entity making the call (or on whose behalf
                 a call is made), and will not apply to affiliated entities unless the consumer
                 reasonably would expect them to be included given the identification of the
                 caller and the product being advertised.
                 (6) Maintenance of do-not-call lists. A person or entity making calls for
                 telemarketing purposes must maintain a record of a consumer's request not
                 to receive further telemarketing calls. A do-not-call request must be
                 honored for 5 years from the time the request is made.

         54.     Defendant placed calls to Plaintiff and members of the Internal Do Not Call Class
  on behalf of the Defendant without implementing internal procedures for maintaining a list of
  persons who request not to be called by the entity and/or by implementing procedures that do not
  meet the minimum requirements to allow the Defendant to initiate telemarketing calls.
         55.     The TCPA provides that any “person who has received more than one telephone
  call within any 12-month period by or on behalf of the same entity in violation of the regulations
  prescribed under this subsection may” bring a private action based on a violation of said
  regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid
  receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).




                                                                                                    13
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 14 of 15




          56.     The Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
  Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

  entitled to up to $1,500 per violation.
                                 THIRD CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff Peterssen and the Early/Late Calls Class)
          57.     Plaintiff repeats and realleges paragraphs 1-44 of this Complaint and incorporates
  them by reference herein.

          58.     Under 47 C.F.R. § 64.1200(c) “No personal or entity shall initiate any telephone
  solicitation to: (1) Any residential telephone subscriber before the hour of 8 a.m. or after 9 p.m.
  (local time at the called party’s location).
          59.     Any “person who has received more than one telephone call within any 12-month
  period by or on behalf of the same entity in violation of the regulations prescribed under this
  subsection may” may bring a private action based on a violation of said regulations, which were
  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
  solicitations to which they object. 47 U.S.C. § 227(c).
          60.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
  telephone solicitations to telephone subscribers such as Plaintiff Peterssen and the Early/Late Calls
  Class members ether before 8am or after 9pm.
          61.     As a result of Defendant’s conduct as alleged herein, Plaintiff Peterssen and the
  Early/Late Calls Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled,
  inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
          62.     To the extent Defendant’s misconduct is determined to be willful and knowing, the
  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
  recoverable by the members of the Early/Late Calls Class.
                                            PRAYER FOR RELIEF




                                                                                                    14
Case 1:21-cv-21629-DPG Document 1 Entered on FLSD Docket 04/28/2021 Page 15 of 15




         WHEREFORE, Plaintiff Peterssen, individually and on behalf of the Class, prays for the
  following relief:

         a) An order certifying this case as a class action on behalf of the Classes as defined above;
             appointing Plaintiff Peterssen as the representative of the Classes; and appointing her
             attorneys as Class Counsel;
         b) An award of actual and/or statutory damages and costs;
         c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
         d) An injunction requiring Defendant to cease all unsolicited calling activity, and to
             otherwise protect the interests of the Classes; and
         e) Such further and other relief as the Court deems just and proper.
                                               JURY DEMAND
         Plaintiff Peterssen requests a jury trial.

  DATED this 28th day of April, 2021.

                                                 MICHELLE JOHNSON PETERSSEN,
                                                 individually and on behalf of all others similarly
                                                 situated,

                                                 /s/ Stefan Coleman
                                                 Stefan Coleman (FL Bar No. 30188)
                                                 law@stefancoleman.com
                                                 LAW OFFICES OF STEFAN COLEMAN, P.A. 201 S.
                                                 Biscayne Blvd, 28th Floor
                                                 Miami, FL 33131
                                                 Telephone: (877) 333-9427
                                                 Facsimile: (888) 498-8946

                                                 Avi R. Kaufman (FL Bar no. 84382)
                                                 kaufman@kaufmanpa.com
                                                 KAUFMAN P.A.
                                                 400 NW 26th Street
                                                 Miami, FL 33127
                                                 Telephone: (305) 469-5881

                                                 Attorneys for Plaintiff and the putative Class



                                                                                                      15
